Citation Nr: 0828877	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
Board will not question the RO's determination that the 
veteran has perfected an appeal of this decision.

The veteran was scheduled for a Board hearing at the RO in 
January 2007, but failed to appear without explanation.  He 
has not requested that the hearing be rescheduled.  
Therefore, his hearing request is considered withdrawn.


FINDING OF FACT

The veteran did not participate in combat with the enemy and 
no stressor supporting a diagnosis of PTSD has been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in October 2001.  Although this notice was sent after 
the initial adjudication of the claim and the veteran has not 
been provided notice with respect to the disability-rating or 
effective-date element of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claim in April 2005.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of this claim would have been different had VCAA 
notice been provided at an earlier time.  In addition, as 
explained below, the Board has determined that service 
connection is not warranted for PTSD.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the RO undertook appropriate development to verify 
the veteran's alleged stressors through the service 
department but was informed that a search of the National 
Archives and Naval Historical Records for deck logs and 
command history did not return any information on the 
veteran's vessel because records were not maintained for non 
commissioned vessels.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that the RO properly processed 
this claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of this claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of his 
exposure to in-service stressors while serving as a diver 
with the United States Navy.  Specifically, his November 1998 
stressor letter describes recovering an unidentified male 
civilian drowning victim near Norfolk Naval Base, VA, in 
February 1962; an unidentified drown male sailor off 
Portsmouth Naval Station, NH, in February 1962; an 
unidentified drown male sailor off Bermuda in March 1962; a 
young woman and two young male children drowning victims off 
Portsmouth, NH, in May 1962; and a male drowning victim in 
June 1962.  

At the outset, the Board notes that the veteran did not serve 
during wartime.  In addition, all of his claimed stressors 
are unrelated to combat.  Therefore, corroborating evidence 
of his alleged stressors is required.

Service personnel records show that the veteran successfully 
completed a 6 week Diver Second Class course of instruction 
in January 1962.  At that time, his enlisted rate was changed 
to 2nd class diver.  He started receiving diving pay 
effective later in January 1962.  While this evidence 
confirms that the veteran served as a diver for a small 
portion of his period of active duty, it does not corroborate 
any of the stressors identified by the veteran.  In addition, 
there is no other corroborating evidence of any of his 
alleged stressors.  Therefore, service connection cannot be 
granted for this claimed disability.

The Board also notes that the veteran's own statements 
concerning the alleged stressors are not reliable.  

In this regard, the Board notes that service medical records 
indicate that the veteran underwent a military 
neuropsychiatric examination in August 1960.  The veteran 
expressed his desire to leave the Navy.  His recent history 
of domestic problems was said to have triggered his loss of 
ambition.  He went on a "perpetual bender" and took 
unauthorized leave to travel from Montreal to New York City.  
He was found sleeping underneath a bridge and surrendered to 
police because he had no money.  He threatened further 
unauthorized absence because of his irritability toward 
shipboard service.  The examiner found the veteran to have a 
character disorder with an inadequate personality.  At a 
follow up the next day the veteran was described as sullen 
with no indication of psychosis or significant psychoneurotic 
disorder.  He reported a lifelong pattern of immature, 
impulsive and aggressive behavior.  The veteran indicated 
numerous disciplinary infractions for drinking and fighting.  
Administrative discharge was considered, but there was no 
further comment on that issue.

Service outpatient notes from December 1961 indicate the 
veteran was participating in Deep Sea Diving School.  The 
veteran was engaged in "hard hat" diving and experienced poor 
control of his air, causing him to surface and experience ear 
pain.  

Service personnel records show that the veteran was assigned 
to the U.S.S. Amphion from February 1959 to September 1960, 
and to the YFNB-12 from May 1961 to May 1962.  As alluded to, 
he attended a 6 week diving school beginning in November 1961 
and completed in January 1962.  Prior to that, he completed 
shipfitter school in February 1960.  Numerous disciplinary 
actions were noted from February 1959 to July 1960; involving 
a traffic violation, contempt toward a petty officer and 
unauthorized absences.  He received a reduction in pay grade 
in July 1960.

An undated internet article describes the class of barge, 
YFNB, upon which the veteran served during the latter part of 
his service.  This type of barge was described as being built 
to house submarine crews and to provide shops for 
maintenance.  They had no navigational capacity.

The veteran has reported an inconsistent and embellished 
service history through his contentions, stressor statements, 
and comments to VA mental health professionals.  For example, 
in a social work report from November 1997, the veteran gave 
a history of service in the Republic of Vietnam.  While his 
Department of Defense Form 14 (DD-214) does indicate the 
veteran had three years of foreign and/or sea service, there 
is no indication in any service records that he served in the 
Pacific Theatre, let alone Southeast Asia.  The veteran has 
also reported service with the U.S. Navy "SEALS."  While the 
Board acknowledges that service personnel records show he was 
trained as a diver and assigned a diving pay grade in January 
1962, there is no evidence that he was ever attached to a 
Special Forces unit or participated in training with an 
underwater demolition team.  Even his account of stressful 
events, which VA mental health records indicate he constantly 
re-experiences through flashbacks and nightmares, has 
evolved.  In his November 1998 stressor letter, he reported 
rescuing two male children, but in statements to his February 
2002 VA examiner, he specifically described rescuing an 8 
year old girl and a five year old boy.  The examiner stated 
that he "vividly" recalled the experience of carrying the 
eight year old girl up to the surface from her capsized 
yacht.  The letter from Dr. F. also contains an account of 
the veteran recovering the lower half of a sailor's body 
after the sailor was cut in half by a snapped tow cable.  
However, the veteran's November 1998 stressor letter only 
addresses the recovery of drown sailors.  So, when compared 
with service records and the veteran's own statements, the 
veteran's reported history contains basic factual 
inconsistencies that cannot be overlooked.

The veteran's history also suffers from chronological 
discrepancies.  The dates during which the veteran engaged in 
diving, and purported exposure to stressors, has varied.  For 
example, in statements made to his November 1998 VA examiner, 
A.A., M.D., the veteran placed his exposure to stressors 
prior to the early part of 1960.  Then in his November 1998 
stressor statement he reported all events to have occurred 
during the period from February to May 1962.  Subsequent 
statements to K.F., M.D., noted in her February 2000 letter, 
reflect the veteran's reports of stressor exposure from 1960 
to 1962.  A February 2002 VA examination report notes his 
account of recovery diving operations in the Hudson River in 
the spring of 1961.  As indicated, service records show that 
his training as a diver began in November 1961.  There is no 
corroborating evidence that he was involved in any type of 
diving operation prior to then, much less the recovery of 
bodies.  The veteran was also trained as a shipfitter and 
there is no evidence that he was trained in rescue and 
recovery.  While the Board does not discount the possibility 
that divers involved in "hard hat" work were utilized for 
rescue and recovery operations, there is simply no evidence 
supporting the veteran's contention that he participated in 
such duties.

These chronological discrepancies are of particular 
importance in adjudicating this case.  As discussed, the 
veteran did undergo a neuropsychiatric examination in July 
1960.  If the history the veteran reported to subsequent VA 
examiners is correct, then the July 1960 visit could be 
indicative of a reaction to his claimed stressors.  As noted, 
however, the July 1960 examination report addressed only 
social problems.  Service records show that all of the 
veteran's diving experience would have occurred during the 
period beginning November 1961, subsequent to the veteran's 
examination and diagnosis of a character disorder with an 
inadequate personality.

The veteran's memory is impaired.  One of the VA 
psychiatrists who has diagnosed PTSD based on history 
provided by the veteran, Dr. A, stated in his November 1998 
report that the veteran seems to have difficulty remembering 
things.  Dr. F. also found the veteran's memory to be very 
poor in a letter received in February 2000 and she diagnosed 
the veteran with alcohol dementia the following August.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


